Name: Commission Regulation (EEC) No 3666/88 of 24 November 1988 concerning the stopping of fishing for sprat by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 11 . 88 Official Journal of the European Communities No L 318/23 COMMISSION REGULATION (EEC) No 3666/88 of 24 November 1988 concerning the stopping of fishing for sprat by vessels flying the flag of Denmark this stock as from 14 November 1988 ; whereas it is therefore necessary to abide by that date ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Council Regulation (EEC) No 3977/87 of 21 December 1987, fixing, for certain fish stocks and groups of fish stocks, total allowable catches for 1988 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 3472/88 (4), provides for sprat quotas for 1988 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of sprat in the waters of ICES division III a by vessels flying the flag of Denmark or registered in Denmark have reached the quota allocated for 1988 ; whereas Denmark has prohibited fishing for HAS ADOPTED THIS REGULATION : Article 1 Catches of sprat in the waters of ICES division III a by vessels flying the flag of Denmark or registered in Denmark are deemed to have exhausted the quota allocated to Denmark for 1988 . Fishing for sprat in the waters of ICES division III a by vessels flying the flag of Denmark or registered in Denmark is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application' of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 14 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. ) Done at Brussels, 24 November 1988 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission t (') OJ No L 207, 29 . 7 . 1987, p. 1 . 0 OJ No L 306, 11 . 11 . 1988, p. 2. 0 OJ No L 375, 31 . 12. 1987, p. 1 . (*) OJ No L 305, 10 . 11 . 1988 , p. 12.